Case 2:20-cv-08706-SVW-JC Document 15 Filed 09/23/20 Page 1 of 3 Page ID #:219



  1   David A. Garcia CA Bar No. 218356
      david.garcia@ogletree.com
  2   OGLETREE, DEAKINS, NASH,
      SMOAK & STEWART, P.C.
  3   Park Tower, Fifteenth Floor
      695 Town Center Drive
  4   Costa Mesa, CA 92626
      Telephone: 714-800-7900
  5   Facsimile: 714-754-1298
  6   Erica J. Chee CA Bar No. 255720
      erica.chee@ogletree.com
  7   OGLETREE, DEAKINS, NASH,
      SMOAK & STEWART, P.C.
  8   Wells Fargo Tower
      Suite 1500
  9   3800 Howard Hughes Parkway
      Las Vegas, NV 89169
 10   Telephone: 702-369-6800
      Facsimile: 702-369-6888
 11
      Attorneys for Plaintiff Red Pill VR, Inc.
 12

 13                             UNITED STATES DISTRICT COURT
 14          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 15

 16   RED PILL VR, INC. a Delaware                Case No. 2:20-cv-08706
      corporation,
 17                                               DECLARATION OF DAVID A.
                   Plaintiff,                     GARCIA IN SUPPORT OF
 18                                               PLAINTIFF’S EX PARTE
            v.                                    APPLICATION FOR TEMPORARY
 19                                               RESTRAINING ORDER AND ORDER
    REDPILL CANADA VR, INC., a                    TO SHOW CAUSE WHY THE
 20 Canadian corporation; MARC-                   COURT SHOULD NOT ISSUE A
    ANTOINE PINARD, an individual,                PRELIMINARY OR PERMANENT
 21 DOMINIQUE ROUSSY, an individual,              INJUNCTION
    JEREMY COOPERSTOCK, an
 22 individual, AND PARMINDER
    SINGH, an individual,                         Complaint Filed: September 22, 2020
 23                                               Trial Date:       None
                                                  District Judge: Hon. Stephen V.
 24                Defendants.                                      Wilson
                                                  Magistrate Judge: Hon. Jacqueline
 25                                                                 Choolijian
 26
 27

 28                                                                      Case No. 2:20-cv-08706
       DECLARATION OF DAVID A. GARCIA IN SUPPORT OF PLAINTIFF’S EX PARTE APPLICATION FOR
      TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY THE COURT SHOULD NOT
                        ISSUE A PRELIMINARY OR PERMANENT INJUNCTION
Case 2:20-cv-08706-SVW-JC Document 15 Filed 09/23/20 Page 2 of 3 Page ID #:220



  1         I, David A. Garcia, declare as follows:
  2         1.     I am an attorney at law licensed to practice before all courts of the state
  3   of California and the United States District Court, Central District of California, and
  4   am Of Counsel in the law firm of Ogletree, Deakins, Nash, Stewart, & Smoak, P.C.,
  5   serving as local counsel and attorneys of record for Plaintiff Red Pill VR, Inc.
  6   (“Plaintiff”) in this action. I have personal knowledge of the facts set forth herein. If
  7   called upon as a witness to testify, I could and would competently do so. I submit
  8   this declaration for the exclusive purpose of supporting Plaintiff’s Ex Parte
  9   Application For a Temporary Restraining Order and Order to Show Cause
 10   (“Plaintiff’s Ex Pate Application”).
 11                                   Notice to Defendants
 12         2.     Pursuant to 7-19.1, we notified Defendants that this ex parte application
 13   has been filed with this Court by email on September 23, 2020. This notice was sent
 14   with copies of Plaintiff’s Ex Parte Application to each of the Defendants as well as
 15   counsel for Defendants in another dispute that Plaintiff has a reasonable belief may
 16   represent Defendants in this matter. A true and correct copy of the email dated
 17   September 23, 2020 (without attachments) is attached hereto as Exhibit A.
 18         3.     Pursuant to this Court’s procedures, we notified Defendants that
 19   opposition papers must be filed no later than 3:00 p.m. on September 24, 2020.
 20   Moreover, Defendants were notified that if they do not intend to oppose the ex parte
 21   application, they must inform the Court’s clerk at 213-894-2881.
 22                          Good Cause for Ex Parte Application
 23         4.     Plaintiff filed its Ex Parte Application and supporting documents
 24   because a temporary restraining order and preliminary injunction is warranted on the
 25   grounds that Plaintiff will suffer immediate, irreparable harm and the balance of
 26   hardships strongly favors Plaintiff. Plaintiff is in immediate need of its valuable
 27   proprietary information and trade secrets that Defendant expressly acknowledged
 28                                           2                          Case No. 2:20-cv-08706
       DECLARATION OF DAVID A. GARCIA IN SUPPORT OF PLAINTIFF’S EX PARTE APPLICATION FOR
      TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY THE COURT SHOULD NOT
                        ISSUE A PRELIMINARY OR PERMANENT INJUNCTION
Case 2:20-cv-08706-SVW-JC Document 15 Filed 09/23/20 Page 3 of 3 Page ID #:221



  1   Plaintiff, alone, owns in the parties’ bargained-for contract for several important
  2   reasons set forth in Plaintiff’s Ex Parte Application.          First, Plaintiff’s primary
  3   customer has purported to terminate its agreement with Plaintiff unless Plaintiff
  4   meets certain conditions, which is impossible without Plaintiff’s proprietary
  5   information that Defendants are holding hostage. Second, Defendants have made
  6   clear they intend to misuse Plaintiff’s trade secrets to unfairly compete with Plaintiff,
  7   and will likely further disclose the trade secret information, which will jeopardize
  8   Plaintiff’s business. Finally, if Defendants are not required to immediately return
  9   Plaintiff’s trade secrets, Plaintiff will be unable to bring its products to market in a
 10   reasonable time and is at risk of losing the entire competitive advantage that it
 11   created by developing its cutting edge technology. As such, there was insufficient
 12   time for Plaintiff to file a regularly-noticed motion given the gravity of harm that
 13   would arise should Defendants refuse to immediately return Plaintiff’s proprietary
 14   information as set forth in Plaintiff’s Ex Parte Application.
 15         I declare under penalty of perjury pursuant to the laws of the State of
 16   California and the United States of America that the foregoing is true and correct.
 17         Executed this 23rd day of September, 2020.
 18

 19
                                                    /s/ David A. Garcia
                                                    David A. Garica
 20

 21

 22

 23

 24

 25

 26
 27

 28                                           3                          Case No. 2:20-cv-08706
       DECLARATION OF DAVID A. GARCIA IN SUPPORT OF PLAINTIFF’S EX PARTE APPLICATION FOR
      TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY THE COURT SHOULD NOT
                        ISSUE A PRELIMINARY OR PERMANENT INJUNCTION
